BLAND, P. J.
1. Plaintiffs introduced and read *590in evidence a properly authenticated exemplification of the judgment described in the complaint, reciting that these defendants were served with process by publication and appeared by attorney in the Illinois circuit court and pleaded to the suit. To the judgment was attached a bill of the costs, which accrued in the case, taxed and certified to by the circuit clerk of Menard county, Illinois, showing that $258.33 of the costs had accrued on-plaintiff’s account and $145.05 on account of the defendants, and that plaintiffs had paid the costs ($258.33) which had been made on their behalf. Plaintiffs also proved the payment of the costs by the oral evidence of an agent of the plaintiffs, and proved by the laws of the State of Illinois, and by a person learned in the laws of the said State, that judgments of the courts of that State, against two or more defendants, are joint and several obligations.
Defendants offered no evidence but at the close of plaintiff’s evidence offered an instruction in the nature of a demurrer to the evidence which the court overruled.
Defendants, on the trial, objected to any evidence on the ground that the complaint did not state a cause of action in that it failed to plead specifically any statute of the State of Illinois making a plaintiff liable for costs where the judgment defendant does not pay them, and that when a cause of action results from a foreign statute, it must be specially pleaded.
The suit in the Illinois court was an equitable one. The decree in part is that defendants (including the defendants herein) pay the costs to be taxed by the clerk of the court. The decree, that the defendants pay the costs, is a part of the Illinois judgment rendered by a court of equity. That to award costs, in a.n equitable suit against either party, is in the discretion of the chancellor, is the equity practice everywhere and has been so since the institution of chancery courts. 3 Pomeroy’s Eq. Juris., sec. 1328. The right to award costs by the Illinois court did not depend upon an Illinois statute. It was inherent in the court. '
*5912. It is contended that there "was no direct evidence that appellants directly employed attorneys to file answer in the Illinois suit, and that there was no service of process upon them and, therefore, the judgment is not binding against them.
In Omahundro v. Clarkson, 13 Mo. App. 583, it was held that in an action on a foreign judgment it is not necessary to show that the counsel representing the defendant in the foreign court was authorized to do so by warrant of attorney and that it is immaterial in such action that the record show the defendant- was served by publication, when it appears that he appeared and was defended by attorney.
It is not the law, and never has been, that an attorney at law is required, every time he appears in a court to prosecute or defend a cause, to show a warrant of attorney, or other special authority, to appear. His license is a general warrant to appear for any one who may engage his services, and his appearance is always presumed to be at the request of the person he professes to represent.
The judgment for costs was in favor of the plaintiffs. It was their judgment, their property and they had a right to enforce it. Cranor v. School District, 151 Mo. 119.
We discover no reversible error in the record and affirm the-judgment.
Barclay and Goode, JJ., concur.